 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.13
SHARE EXCHANGE AGREEMENT




by and among


USCHINA CHANNEL, INC.


a Nevada Corporation


and


ANDREW CHIEN


and


CHINA EDUCATION SCHOOLS, LTD.


a British Virgin Islands corporation;


and




the Shareholders of CHINA EDUCATION SCHOOLS, LTD.






Dated as of December 31, 2010

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
Item
 
Page
ARTICLE I REPRESENTATIONS, COVENANTS, AND WARRANTIES OF CES
1
Section 1.01
Incorporation.
1
Section 1.02
Authorized Shares and Capital.
2
Section 1.03
Subsidiaries and Predecessor Corporations
2
Section 1.04
Financial Statements.
2
Section 1.05
Information
3
Section 1.06
Options or Warrants
3
Section 1.07
Absence of Certain Changes or Events
3
Section 1.08
Litigation and Proceedings
4
Section 1.09
Contracts.
4
Section 1.10
No Conflict With Other Instruments
5
Section 1.11
Compliance With Laws and Regulations
5
Section 1.12
Approval of Agreement
5
Section 1.13
CES Schedules
5
Section 1.14
Valid Obligation
6
ARTICLE II REPRESENTATIONS, COVENANTS, AND WARRANTIES OF USCC AND CHIEN
6
Section 2.01
Organization
6
Section 2.02
Capitalization
6
Section 2.03
Subsidiaries and Predecessor Corporations
6
Section 2.04
Financial Statements.
7
Section 2.05
Information
8
Section 2.06
Options or Warrants
8
Section 2.07
Absence of Certain Changes or Events
8
Section 2.08
Litigation and Proceedings
9
Section 2.09
Contracts.
10
Section 2.10
No Conflict With Other Instruments
10
Section 2.11
Compliance With Laws and Regulations
10
Section 2.12
Approval of Agreement
10
Section 2.13
Material Transactions or Affiliations
11
Section 2.14
USCC Schedules
11
Section 2.15
Bank Accounts; Power of Attorney
11
Section 2.16
Valid Obligation.
12
Section 2.17
SEC Filings
12
Section 2.18
Over-the-Counter Bulletin Board Quotation.
12
Section 2.19
Exchange Act Compliance.
13
Section 2.20
Insurance Policies.
13
Section 2.21
Employee Benefit Plans and Agreements
13


 
 

--------------------------------------------------------------------------------

 



ARTICLE III SHARE EXCHANGE
13
Section 3.01
The Exchange.
13
Section 3.02
Closing
14
Section 3.03
Closing Events
14
Section 3.04
Termination
14
ARTICLE IV SPECIAL COVENANTS
14
Section 4.01
Access to Properties and Records
14
Section 4.02
Delivery of Books and Records
15
Section 4.03
Third Party Consents and Certificates
15
Section 4.04
USCC SEC Filings.
15
Section 4.05
Designation of Directors and Officer.
15
Section 4.06
Actions Prior to Closing
16
Section 4.07
Indemnification.
16
Section 4.08
The Acquisition of USCC Common Stock
17
Section 4.09
Sales of Securities Under Rule 144, If Applicable.
18
Section 4.10
Payment of Liabilities.
19
Section 4.11
Assistance with Post-Closing SEC Reports and Inquiries.
19
ARTICLE V CONDITIONS PRECEDENT TO OBLIGATIONS OF USCC
19
Section 5.01
Accuracy of Representations and Performance of Covenants
19
Section 5.02
Officer’s Certificate
19
Section 5.03
Approval by CES SHAREHOLDERS
19
Section 5.04
No Governmental Prohibition
20
Section 5.05
Consents
20
Section 5.06
Other Items.
20
ARTICLE VI CONDITIONS PRECEDENT TO OBLIGATIONS OF CES AND THE CES SHAREHOLDER
20
Section 6.01
Accuracy of Representations and Performance of Covenants
20
Section 6.02
Officer’s Certificate
20
Section 6.03
Good Standing
21
Section 6.04
No Governmental Prohibition
21
Section 6.05
Approval by USCC Shareholders
21
Section 6.06
Consents
21
Section 6.07
Shareholder Report
21
Section 6.08
Consulting Agreement.
21
Section 6.09
Discharge of Liabilities.
21
Section 6.10
Other Items
22


 
 

--------------------------------------------------------------------------------

 



ARTICLE VII MISCELLANEOUS
22
Section 7.01
Brokers
22
Section 7.02
Governing Law
22
Section 7.03
Notices
22
Section 7.04
Attorney’s Fees
23
Section 7.05
Confidentiality
23
Section 7.06
Public Announcements and Filings
23
Section 7.07
Schedules; Knowledge
23
Section 7.08
Third Party Beneficiaries
24
Section 7.09
Expenses
24
Section 7.10
Entire Agreement
24
Section 7.11
Survival; Termination
24
Section 7.12
Counterparts
24
Section 7.13
Amendment or Waiver
24
Section 7.14
Best Efforts
24
Section 7.15
Role of Counsel
25


Exhibits



 
 

--------------------------------------------------------------------------------

 

STOCK EXCHANGE AGREEMENT


THIS STOCK EXCHANGE AGREEMENT (hereinafter referred to as this “Agreement”) is
entered into as of this 31st  day of December 2010, by and between USCHINA
CHANNEL, INC., a Nevada corporation (“USCC”), with offices at 665 Ellsworth
Avenue, New Haven, CT 06511, ANDREW CHIEN (“CHIEN”) and CHINA EDUCATION SCHOOLS,
LTD., a British Virgin Islands corporation (“CES”) and the shareholders of CES
listed on Schedule A to this Agreement (the “CES SHAREHOLDERS”), upon the
following premises:


Premises


WHEREAS, USCC is a publicly held corporation organized under the laws of the
State of Nevada;


WHEREAS, CHIEN is the Chief Executive Officer and a substantial shareholder of
USCC;


WHEREAS, CES is a privately-held company organized under the laws the British
Virgin Islands;


WHEREAS, USCC agrees to acquire 100% of the issued and outstanding shares of CES
from the CES SHAREHOLDERS in exchange for the issuance of 14,800,000shares of
USCC’s Common Stock par value $0.001 per share (the “Shares”) representing
approximately 71% of the issued and outstanding shares of USCC (the
“Exchange”).    On the Closing Date, CES will become a wholly-owned subsidiary
of USCC.


Agreement


NOW THEREFORE, on the stated premises and for and in consideration of the mutual
covenants and agreements hereinafter set forth and the mutual benefits to the
parties to be derived herefrom, and intending to be legally bound hereby, it is
hereby agreed as follows:




ARTICLE I
REPRESENTATIONS, COVENANTS, AND WARRANTIES OF CES


As an inducement to, and to obtain the reliance of USCC, except as set forth in
the CES Schedules (as hereinafter defined), CES represents and warrants as of
the Closing Date (as hereinafter defined), as follows:


Section 1.01                       Incorporation


CES is a company duly organized, validly existing, and in good standing under
the laws of Florida and has the corporate power and is duly authorized under all
applicable laws, regulations, ordinances, and orders of public authorities to
carry on its business in all material respects as it is now being
conducted.  Included in the CES Schedules is a complete and correct copy

 
- 1 -

--------------------------------------------------------------------------------

 

of the Articles of Incorporation of CES as in effect on the date hereof.  The
execution and delivery of this Agreement does not, and the consummation of the
transactions contemplated hereby will not, violate any provision of CES’s
Articles of Incorporation.  CES has taken all actions required by law, its
Articles of Incorporation, or otherwise to authorize the execution and delivery
of this Agreement.  CES has full power, authority, and legal capacity and has
taken all action required by law, its Articles of Incorporation, and otherwise
to consummate the transactions herein contemplated.


Section 1.02                       Authorized Shares and Capital


  The authorized number of common shares with $0.001 par value of CES is 50,000
with 12,333 shares issued and outstanding.  The CES SHAREHOLDERS own all of the
issued and outstanding shares of CES representing a 100% interest in CES.  The
issued and outstanding shares are validly issued, fully paid, and non-assessable
and not issued in violation of the preemptive or other rights of any person.


Section 1.03                       Subsidiaries and Predecessor Corporations


Except as set forth in the CES Schedules, CES does not have any subsidiaries,
and does not own, beneficially or of record, any shares of any other
corporation.  For purposes hereinafter, the term “CES” also includes those
subsidiaries set forth on the CES Schedules.


Section 1.04                       Financial Statements


(a)           Included in the CES Schedules are (i) the audited balance sheets
of Shaoxing China Textile City High School (“Shaoxing China”) as of December 31,
2009 and December 31, 2008 and the related audited statements of operations,
stockholders’ equity and cash flows for the fiscal years ended December 31, 2009
and December 31, 2008 together with the notes to such statements and the opinion
of Sherb & Co., LLP independent certified public accountants, and (ii) the
unaudited (reviewed) financial statements of Shaoxing China for the nine month
period ended September 30, 2010.


(b)           All such financial statements have been prepared in accordance
with generally accepted accounting principles consistently applied throughout
the periods involved. The CES balance sheets are true and accurate and present
fairly as of their respective dates the financial condition of CES.  As of the
date of such balance sheets, except as and to the extent reflected or reserved
against therein, CES had no liabilities or obligations (absolute or contingent)
which should be reflected in the balance sheets or the notes thereto prepared in
accordance with generally accepted accounting principles, and all assets
reflected therein are properly reported and present fairly the value of the
assets of CES, in accordance with generally accepted accounting principles. The
statements of operations, stockholders’ equity and cash flows reflect fairly the
information required to be set forth therein by generally accepted accounting
principles.


(c)           CES has duly and punctually paid all Governmental fees and
taxation which it has become liable to pay and has duly allowed for all taxation
reasonably foreseeable and is under no liability to pay any penalty or interest
in connection with any

 
- 2 -

--------------------------------------------------------------------------------

 

claim for governmental fees or taxation and CES has made any and all proper
declarations and returns for taxation purposes and all information contained in
such declarations and returns is true and complete and full provision or
reserves have been made in its financial statements for all Governmental fees
and taxation.


(d)           The books and records, financial and otherwise, of CES are in all
material aspects complete and correct and have been maintained in accordance
with good business and accounting practices.


(e)           All of CES’s assets are reflected on its financial statements,
and, except as set forth in the CES Schedules or the financial statements of CES
or the notes thereto, CES has no material liabilities, direct or indirect,
matured or unmatured, contingent or otherwise.


Section 1.05                       Information


The information concerning CES set forth in this Agreement and in the CES
Schedules is complete and accurate in all material respects and does not contain
any untrue statement of a material fact or omit to state a material fact
required to make the statements made, in light of the circumstances under which
they were made, not misleading.  In addition, CES has fully disclosed in writing
to USCC (through this Agreement or the CES Schedules) all information relating
to matters involving CES or its assets or its present or past operations or
activities which (i) indicated or may indicate, in the aggregate, the existence
of a greater than $50,000 liability, (ii) have led or may lead to a competitive
disadvantage on the part of CES or (iii) either alone or in aggregation with
other information covered by this Section, otherwise have led or may lead to a
material adverse effect on CES, its assets, or its operations or activities as
presently conducted or as contemplated to be conducted after the Closing Date,
including, but not limited to, information relating to governmental, employee,
environmental, litigation and securities matters and transactions with
affiliates.


Section 1.06                        Options or Warrants


There are no existing options, warrants, calls, or commitments of any character
relating to the authorized and unissued stock of CES.


Section 1.07                       Absence of Certain Changes or Events


Since September 30, 2010 or such other date as provided for herein:


(a)           there has not been any material adverse change in the business,
operations, properties, assets, or condition (financial or otherwise) of CES;


(b)           CES has not (i) amended its Articles of Incorporation since
November 23, 2010; (ii) declared or made, or agreed to declare or make, any
payment of dividends or distributions of any assets of any kind whatsoever to
stockholders or purchased or redeemed, or agreed to purchase or redeem, any of
its shares; (iii) made any material change in its method of management,
operation or accounting, (iv) entered into any other

 
- 3 -

--------------------------------------------------------------------------------

 

material transaction other than sales in the ordinary course of its business; or
(v) made any increase in or adoption of any profit sharing, bonus, deferred
compensation, insurance, pension, retirement, or other employee benefit plan,
payment, or arrangement made to, for, or with its officers, directors, or
employees; and


(c)           CES has not (i) granted or agreed to grant any options, warrants
or other rights for its stocks, bonds or other corporate securities calling for
the issuance thereof, (ii) borrowed or agreed to borrow any funds or incurred,
or become subject to, any material obligation or liability (absolute or
contingent) except as disclosed herein and except liabilities incurred in the
ordinary course of business; (iii) sold or transferred, or agreed to sell or
transfer, any of its assets, properties, or rights or canceled, or agreed to
cancel, any debts or claims; or (iv) issued, delivered, or agreed to issue or
deliver any stock, bonds or other corporate securities including debentures
(whether authorized and unissued or held as treasury stock) except in connection
with this Agreement.


Section 1.08                       Litigation and Proceedings


Except as disclosed on Schedule 1.08, there are no actions, suits, proceedings,
or investigations pending or, to the knowledge of CES after reasonable
investigation, threatened by or against CES or affecting CES or its properties,
at law or in equity, before any court or other governmental agency or
instrumentality, domestic or foreign, or before any arbitrator of any kind.  CES
does not have any knowledge of any material default on its part with respect to
any judgment, order, injunction, decree, award, rule, or regulation of any
court, arbitrator, or governmental agency or instrumentality or of any
circumstances which, after reasonable investigation, would result in the
discovery of such a default.


Section 1.09                       Contracts


(a)           All “material” contracts, agreements, franchises, license
agreements, debt instruments or other commitments to which  CES is a party or by
which it or any of its assets, products, technology, or properties are bound
other than those incurred in the ordinary course of business are set forth on
the CES Schedules.  A “material” contract, agreement, franchise, license
agreement, debt instrument or commitment is one which (i) will remain in effect
for more than six (6) months after the date of this Agreement or (ii) involves
aggregate obligations of at least fifty thousand dollars ($50,000);


(b)           All contracts, agreements, franchises, license agreements, and
other commitments to which CES is a party or by which its properties are bound
and which are material to the operations of CES taken as a whole are valid and
enforceable by CES in all respects, except as limited by bankruptcy and
insolvency laws and by other laws affecting the rights of creditors generally;
and


(c)           Except as included or described in the CES Schedules or reflected
in the most recent CES balance sheet, CES is not a party to any oral or written
(i) contract for the employment of any officer or employee; (ii) profit sharing,
bonus, deferred compensation, stock option, severance pay, pension benefit or
retirement plan, (iii) agreement, contract, or

 
- 4 -

--------------------------------------------------------------------------------

 

indenture relating to the borrowing of money, (iv) guaranty of any obligation;
(vi) collective bargaining agreement; or (vii) agreement with any present or
former officer or director of CES.


Section 1.10                       No Conflict With Other Instruments


The execution of this Agreement and the consummation of the transactions
contemplated by this Agreement will not result in the breach of any term or
provision of, constitute a default under, or terminate, accelerate or modify the
terms of any indenture, mortgage, deed of trust, or other material agreement, or
instrument to which CES is a party or to which any of its assets, properties or
operations are subject.


Section 1.11                       Compliance With Laws and Regulations


To the best of its knowledge, CES has complied with all applicable statutes and
regulations of any federal, state, or other governmental entity or agency
thereof, except to the extent that noncompliance would not materially and
adversely affect the business, operations, properties, assets, or condition of
CES or except to the extent that noncompliance would not result in the
occurrence of any material liability for CES.


Section 1.12                       Approval of Agreement


The Board of Directors of CES has authorized the execution and delivery of this
Agreement by CES and has approved this Agreement and the transactions
contemplated hereby, and will recommend to the CES SHAREHOLDERS that the SHARE
EXCHANGE be accepted.


Section 1.13                       CES Schedules


CES has delivered to USCC the following schedules, which are collectively
referred to as the “CES Schedules” and which consist of separate schedules dated
as of the date of execution of this Agreement, all certified by the chief
executive officer of CES as complete, true, and correct as of the date of this
Agreement in all material respects:


(a)           a schedule containing complete and correct copies of the Articles
of Incorporation of CES in effect as of the date of this Agreement;


(b)           a schedule containing the financial statements of CES identified
in paragraph 1.04(a);


(c)           a schedule setting forth a description of any material adverse
change in the business, operations, property, inventory, assets, or condition of
CES since September 30, 2009, required to be provided pursuant to section 1.07
hereof;


(d)           a schedule of any exceptions to the representations made herein;
and


(e)           a schedule containing the other information requested above.

 
- 5 -

--------------------------------------------------------------------------------

 

CES shall cause the CES Schedules and the instruments and data delivered to USCC
hereunder to be promptly updated after the date hereof up to and including the
Closing Date.


Section 1.14                       Valid Obligation


This Agreement and all agreements and other documents executed by CES in
connection herewith constitute the valid and binding obligation of CES,
enforceable in accordance with its or their terms, except as may be limited by
bankruptcy, insolvency, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and subject to the qualification that
the availability of equitable remedies is subject to the discretion of the court
before which any proceeding therefore may be brought.




ARTICLE II
REPRESENTATIONS, COVENANTS, AND WARRANTIES OF USCC AND CHIEN


As an inducement to, and to obtain the reliance of CES and the CES SHAREHOLDERS,
except as set forth in the USCC Schedules (as hereinafter defined), USCC and
CHIEN represent and warrant, as of the date hereof and as of the Closing Date,
as follows:


Section 2.01                       Organization


USCC is a corporation duly organized, validly existing, and in good standing
under the laws of the State of Nevada and has the corporate power and is duly
authorized under all applicable laws, regulations, ordinances, and orders of
public authorities to carry on its business in all material respects as it is
now being conducted.  Included in the USCC Schedules are complete and correct
copies of the certificate of incorporation and bylaws of USCC as in effect on
the date hereof. The execution and delivery of this Agreement does not, and the
consummation of the transactions contemplated hereby will not, violate any
provision of USCC’s certificate of incorporation or bylaws.  USCC has taken all
action required by law, its certificate of incorporation, its bylaws, or
otherwise to authorize the execution and delivery of this Agreement, and USCC
has full power, authority, and legal right and has taken all action required by
law, its certificate of incorporation, bylaws, or otherwise to consummate the
transactions herein contemplated.


Section 2.02                       Capitalization


USCC’s authorized capitalization consists of (a) 75,000,000 shares of common
stock, par value $0.001 per share (“USCC Common Stock”), of which 1,265,456
shares are issued and outstanding, and (b) 10,000,000 shares of class A
preferred stock, no par value per share and 50,000,000 shares of class B
preferred stock, $0.0001 par value per share, none of which are issued and
outstanding.  All issued and outstanding shares are legally issued, fully paid,
and non-assessable and not issued in violation of the preemptive or other rights
of any person.


Section 2.03                       Subsidiaries and Predecessor Corporations

 
- 6 -

--------------------------------------------------------------------------------

 

USCC sole subsidiary is China Bull Holding, Inc., a Nevada corporation (“China
Bull Holding”). Other than China Bull Holding, USCC does not have any
predecessor corporation(s), no subsidiaries, and does not own, beneficially or
of record, any shares of any other corporation.


Section 2.04                       Financial Statements


(a)           Included in the USCC Schedules are (i) the audited balance sheets
of USCC as of June 30, 2010 and June 30, 2009 and the related audited statements
of operations, stockholders’ equity and cash flows for June 30, 2010 together
with the notes to such statements and the opinion of Kenne Ruan, CPA, P.C.
independent certified public accountants with respect thereto.


(b)           Included in the USCC Schedules are: (i) unaudited (reviewed)
balance sheets of September 30, 2010 and the related unaudited (reviewed)
statements of operations, stockholders’ equity and cash flows for the quarters
ended on such dates and all such financial statements have been reviewed by
Kenne Ruan, CPA, P.C.


(c)           All such financial statements have been prepared in accordance
with generally accepted accounting principles consistently applied throughout
the periods involved. The USCC balance sheets are true and accurate and present
fairly as of their respective dates the financial condition of USCC.  As of the
date of such balance sheets, except as and to the extent reflected or reserved
against therein, USCC had no liabilities or obligations (absolute or contingent)
which should be reflected in the balance sheets or the notes thereto prepared in
accordance with generally accepted accounting principles, and all assets
reflected therein are properly reported and present fairly the value of the
assets of USCC, in accordance with generally accepted accounting principles. The
statements of operations, stockholders’ equity and cash flows reflect fairly the
information required to be set forth therein by generally accepted accounting
principles.


(d)           USCC has no liabilities with respect to the payment of any
federal, state, county, local or other taxes (including any deficiencies,
interest or penalties), except for taxes accrued but not yet due and payable.


(e)           USCC has timely filed all state, federal or local income and/or
franchise tax returns required to be filed by it from inception to the date
hereof.  Each of such income tax returns reflects the taxes due for the period
covered thereby, except for amounts which, in the aggregate, are immaterial.  In
addition, all such tax returns are correct and complete in all material
respects.  All taxes of USCC which are (i) shown as due on such tax returns,
(ii) otherwise due and payable or (iii) claimed or asserted by any taxing
authority to be due, have been paid, except for those taxes being contested in
good faith and for which adequate reserves have been established in the
financial statements included in the Financial Statements in accordance with
GAAP.  There are no liens for any taxes upon the assets of USCC, other than
statutory liens for taxes not yet due and payable.  USCC does not know of any
proposed or threatened tax claims or assessments.

 
- 7 -

--------------------------------------------------------------------------------

 

(f)           The books and records, financial and otherwise, of USCC are in all
material aspects complete and correct and have been maintained in accordance
with good business and accounting practices


(g)           All of USCC’s assets are reflected on its financial statements,
and, except as set forth in the USCC Schedules or the financial statements of
USCC or the notes thereto, USCC has no material liabilities, direct or indirect,
matured or unmatured, contingent or otherwise.


Section 2.05                       Information


The information concerning USCC set forth in this Agreement and the USCC
Schedules is complete and accurate in all material respects and does not contain
any untrue statements of a material fact or omit to state a material fact
required to make the statements made, in light of the circumstances under which
they were made, not misleading.  In addition, USCC has fully disclosed in
writing to CES (through this Agreement or the USCC Schedules) all information
relating to matters involving USCC or its assets or its present or past
operations or activities which (i) indicated or may indicate, in the aggregate,
the existence of a greater than $1,000 liability , (ii) have led or may lead to
a competitive disadvantage on the part of USCC or (iii) either alone or in
aggregation with other information covered by this Section, otherwise have led
or may lead to a material adverse effect on USCC, its assets, or its operations
or activities as presently conducted or as contemplated to be conducted after
the Closing Date, including, but not limited to, information relating to
governmental, employee, environmental, litigation and securities matters and
transactions with affiliates.




Section 2.06                       Options or Warrants


There are no options, warrants, convertible securities, subscriptions, stock
appreciation rights, phantom stock plans or stock equivalents or other rights,
agreements, arrangements or commitments (contingent or otherwise) of any
character issued or authorized by USCC relating to the issued or unissued
capital stock of USCC (including, without limitation, rights the value of which
is determined with reference to the capital stock or other securities of USCC)
or obligating USCC to issue or sell any shares of capital stock of, or options,
warrants, convertible securities, subscriptions or other equity interests in,
USCC.  There are no outstanding contractual obligations of USCC to repurchase,
redeem or otherwise acquire any shares of USCC Common Stock of USCC or to pay
any dividend or make any other distribution in respect thereof or to provide
funds to, or make any investment (in the form of a loan, capital contribution or
otherwise) in, any person.


Section 2.07                       Absence of Certain Changes or Events


Since the date of the most recent USCC balance sheet included in the USCC
Schedules:

 
- 8 -

--------------------------------------------------------------------------------

 

(a)           there has not been (i) any material adverse change in the
business, operations, properties, assets or condition of USCC or (ii) any
damage, destruction or loss to USCC (whether or not covered by insurance)
materially and adversely affecting the business, operations, properties, assets
or condition of USCC;


(b)           except as reflected in a USCC SEC Report, USCC has not (i) amended
its certificate of incorporation or bylaws except as required by this Agreement;
(ii) declared or made, or agreed to declare or make any payment of dividends or
distributions of any assets of any kind whatsoever to stockholders or purchased
or redeemed, or agreed to purchase or redeem, any of its capital stock; (iii)
waived any rights of value which in the aggregate are outside of the ordinary
course of business or material considering the business of USCC; (iv) made any
material change in its method of management, operation, or accounting; (v)
entered into any transactions or agreements other than in the ordinary course of
business; (vi) made any accrual or arrangement for or payment of bonuses or
special compensation of any kind or any severance or  termination pay to any
present or former officer or employee; (vii) increased the rate of compensation
payable or to become payable by it to any of its officers or directors or any of
its salaried employees whose monthly compensation exceed $1,000; or  (viii) made
any increase in any profit sharing, bonus, deferred compensation, insurance,
pension, retirement, or other employee benefit plan, payment, or arrangement,
made to, for or with its officers, directors, or employees;


(c)           USCC has not (i) granted or agreed to grant any options, warrants,
or other rights for its stock, bonds, or other corporate securities calling for
the issuance thereof; (ii) borrowed or agreed to borrow any funds or incurred,
or become subject to, any material obligation or liability (absolute or
contingent) except liabilities incurred in the ordinary course of business;
(iii) paid or agreed to pay any material obligations or liabilities (absolute or
contingent) other than current liabilities reflected in or shown on the most
recent USCC balance sheet and current liabilities incurred since that date in
the ordinary course of business and professional and other fees and expenses in
connection with the preparation of this Agreement and the consummation of the
transaction contemplated hereby; (iv) sold or transferred, or agreed to sell or
transfer, any of its assets, properties, or rights (except assets, properties,
or rights not used or useful in its business which, in the aggregate have a
value of less than $1,000), or canceled, or agreed to cancel, any debts or
claims (except debts or claims which in the aggregate are of a value less than
$1,000); (v) made or permitted any amendment or termination of any contract,
agreement, or license to which it is a party if such amendment or termination is
material, considering the business of USCC; or (vi) issued, delivered or agreed
to issue or deliver, any stock, bonds or other corporate securities including
debentures (whether authorized and unissued or held as treasury stock), except
in connection with this Agreement; and


(d)           to its knowledge, USCC has not become subject to any law or
regulation which materially and adversely affects, or in the future, may
adversely affect, the business, operations, properties, assets or condition of
USCC.


Section 2.08                       Litigation and Proceedings

 
- 9 -

--------------------------------------------------------------------------------

 

There are no actions, suits, proceedings or investigations pending or, to the
knowledge of USCC after reasonable investigation, threatened by or against USCC
or affecting USCC or its properties, at law or in equity, before any court or
other governmental agency or instrumentality, domestic or foreign, or before any
arbitrator of any kind except as disclosed in the USCC Schedules.  USCC has no
knowledge of any default on its part with respect to any judgment, order, writ,
injunction, decree, award, rule or regulation of any court, arbitrator, or
governmental agency or instrumentality or any circumstance which after
reasonable investigation would result in the discovery of such default.


Section 2.09                       Contracts.


(a)           USCC is not a party to, and its assets, products, technology and
properties are not bound by, any leases, contract, franchise, license agreement,
agreement, debt instrument, obligation, arrangement, understanding or other
commitments whether such agreement is in writing or oral (“Contracts”).


(b)           USCC is not a party to or bound by, and the properties of USCC are
not subject to any Contract, agreement, other commitment or instrument; any
charter or other corporate restriction; or any judgment, order, writ,
injunction, decree, or award; and


(c)           USCC is not a party to any oral or written (i) contract for the
employment of any officer or employee; (ii) profit sharing, bonus, deferred
compensation, stock option, severance pay, pension benefit or retirement plan,
(iii) agreement, contract, or indenture relating to the borrowing of money, (iv)
guaranty of any obligation, (vi) collective bargaining agreement; or (vii)
agreement with any present or former officer or director of USCC.


Section 2.10                       No Conflict With Other Instruments


The execution of this Agreement and the consummation of the transactions
contemplated by this Agreement will not result in the breach of any term or
provision of, constitute a default under, or terminate, accelerate or modify the
terms of, any indenture, mortgage, deed of trust, or other material agreement or
instrument to which USCC is a party or to which any of its assets, properties or
operations are subject.


Section 2.11                       Compliance With Laws and Regulations


USCC has complied with all United States federal, state or local or any
applicable foreign statute, law, rule, regulation, ordinance, code, order,
judgment, decree or any other applicable requirement or rule of law (a “Law”)
applicable to USCC and the operation of its business.  This compliance includes,
but is not limited to, the filing of all reports to date with federal and state
securities authorities.


Section 2.12                       Approval of Agreement


The Board of Directors of USCC has authorized the execution and delivery of this
Agreement by USCC and has approved this Agreement and the transactions
contemplated hereby.

 
- 10 -

--------------------------------------------------------------------------------

 



Section 2.13                       Material Transactions or Affiliations


Except as disclosed herein and in the USCC Schedules, there exists no contract,
agreement or arrangement between USCC and any predecessor and any person who was
at the time of such contract, agreement or arrangement an officer, director, or
person owning of record or known by USCC to own beneficially, 5% or more of the
issued and outstanding common stock of USCC and which is to be performed in
whole or in part after the date hereof or was entered into not more than three
years prior to the date hereof.  Neither any officer, director, nor 5%
Shareholders of USCC has, or has had since inception of USCC, any known
interest, direct or indirect, in any such transaction with USCC which was
material to the business of USCC.  USCC has no commitment, whether written or
oral, to lend any funds to, borrow any money from, or enter into any other
transaction with, any such affiliated person.


Section 2.14                       USCC Schedules


USCC has delivered to CES the following schedules, which are collectively
referred to as the “USCC Schedules” and which consist of separate schedules,
which are dated the date of this Agreement, all certified by the chief executive
officer of USCC to be complete, true, and accurate in all material respects as
of the date of this Agreement.


(a)           a schedule containing complete and accurate copies of the
certificate of incorporation and bylaws of USCC as in effect as of the date of
this Agreement;


(b)           a schedule containing the financial statements of USCC identified
in paragraph 2.04(a) and (b);
(c)           a schedule setting forth a description of any material adverse
change in the business, operations, property, inventory, assets, or condition of
USCC since September 30, 2010, required to be provided pursuant to section 2.07
hereof; and


(d)           a schedule setting forth any other information, together with any
required copies of documents, required to be disclosed in the USCC Schedules by
Sections 2.01 through 2.19 and 2.21.


USCC shall cause the USCC Schedules and the instruments and data delivered to
CES hereunder to be promptly updated after the date hereof up to and including
the Closing Date.


Section 2.15                       Bank Accounts; Power of Attorney


Set forth in the USCC Schedules is a true and complete list of (a) all accounts
with banks, money market mutual funds or securities or other financial
institutions maintained by USCC within the past twelve (12) months, the account
numbers thereof, and all persons authorized to sign or act on behalf of USCC,
(b) all safe deposit boxes and other similar custodial arrangements maintained
by USCC within the past twelve (12) months, (c) the check ledger for the last 12
months, and (d) the names of all persons holding powers of attorney from USCC or
who are otherwise

 
- 11 -

--------------------------------------------------------------------------------

 

authorized to act on behalf of USCC with respect to any matter, other than its
officers and directors, and a summary of the terms of such powers or
authorizations.


Section 2.16                       Valid Obligation


  This Agreement and all agreements and other documents executed by USCC in
connection herewith constitute the valid and binding obligation of USCC,
enforceable in accordance with its or their terms, except as may be limited by
bankruptcy, insolvency, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and subject to the qualification that
the availability of equitable remedies is subject to the discretion of the court
before which any proceeding therefore may be brought.


Section 2.17                       SEC Filings


Financial Statements


(a) USCC has made available to CES a correct and complete copy, or there has
been available on EDGAR, copies of each report, registration statement and
definitive proxy statement filed by USCC with the SEC since its initial filing
on September 19, 2006 (the “USCC SEC Reports”), which are all the forms, reports
and documents filed by USCC with the SEC from September 19, 2006 to the date of
this Agreement. As of their respective dates, the USCC SEC Reports: (i) were
prepared in accordance and complied in all material respects with the
requirements of the Securities Act or the Exchange Act, as the case may be, and
the rules and regulations of the SEC thereunder applicable to such USCC SEC
Reports, and (ii) did not at the time they were filed (and if amended or
superseded by a filing prior to the date of this Agreement then on the date of
such filing and as so amended or superseded) contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.


 
(b)  Each set of financial statements (including, in each case, any related
notes thereto) contained in the USCC SEC Reports comply as to form in all
material respects with the published rules and regulations of the SEC with
respect thereto, were prepared in accordance with U.S. GAAP applied on a
consistent basis throughout the periods involved (except as may be indicated in
the notes thereto or, in the case of unaudited statements, do not contain
footnotes as permitted by Form 10-QSB promulgated under the Exchange Act) and
each fairly presents in all material respects the financial position of USCC at
the respective dates thereof and the results of its operations and cash flows
for the periods indicated, except that the unaudited interim financial
statements were or are subject to normal adjustments which were not or are not
expected to have a Material Adverse Effect on Applied Spectrum taken as a whole.


 
Section 2.18                       Over-the-Counter Bulletin Board Quotation

 
- 12 -

--------------------------------------------------------------------------------

 

         USCC Common Stock is quoted on the Over-the-Counter Electronic Bulletin
Board (“OTC BB”). There is no action or proceeding pending or, to USCC’s
knowledge, threatened against USCC by NASDAQ or The Financial Industry
Regulatory Authority, Inc. ("FINRA") with respect to any intention by such
entities to prohibit or terminate the quotation of USCC Common Stock on the OTC
BB.


Section 2.19                       Exchange Act Compliance


        USCC is in compliance with, and current in, all of the reporting, filing
and other requirements under the Exchange Act, the shares of USCC Common Stock
have been registered under Section 12(g) of the Exchange Act, and USCC is in
compliance with all of the requirements under, and imposed by, Section 12(g) of
the Exchange Act.


Section 2.20                       Insurance Policies.


USCC has not received notice of any pending or threatened cancellation
(retroactive or otherwise) with respect to any of the insurance policies in
force naming USCC, any of its employees thereof as an insured or beneficiary or
as a loss payable payee and USCC is in compliance in all material respects with
all conditions contained therein.  There are no pending claims against such
insurance policies by USCC as to which insurers are defending under reservation
of rights or have denied liability, and there exists no claim under such
insurance policies that has not been properly filed by USCC.  Set forth on
Schedule 2.21is a list of all of USCC’s insurance policies.




Section 2.21                       Employee Benefit Plans and Agreements


                         USCC has no deferred compensation, pension,
profit-sharing and retirement plans, or bonus, welfare, severance policies or
programs or other “employee benefit plans” (as defined in Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”)), fringe
benefit or stock option, stock ownership, stock appreciation, phantom stock or
equity (or equity-based) plans, including individual contracts, severance
agreements, employee agreements, consulting agreements with individuals,
separation and change in control programs, agreements or arrangements, or
employee retention agreements, providing the same or similar benefits, whether
or not written, participated in or maintained by USCC or with respect to which
contributions are made or obligations assumed by USCC in respect of USCC
(including health, life insurance and other benefit plans maintained for former
employees or retirees).


ARTICLE III
SHARE EXCHANGE


Section 3.01                       The Exchange.


On the terms and subject to the conditions set forth in this Agreement, on the
Closing Date (as defined in Section 3.03), the CES SHAREHOLDERS shall sell,
assign, transfer and deliver, free and clear of all liens, pledges,
encumbrances, charges, restrictions or known claims

 
- 13 -

--------------------------------------------------------------------------------

 

of any kind, nature, or description, all of the shares of CES held by such
Shareholder; the objective of such purchase (the “Exchange”) being the
acquisition by USCC of not less than 100% of the issued and outstanding shares
of CES.  In exchange for the transfer of such securities by the CES
SHAREHOLDERS, USCC shall deliver to the CES SHAREHOLDERS 14,800,000 shares of
USCC common stock pursuant to Table 1 attached hereto, representing
approximately 71% of the total USCC common stock for all of the outstanding
shares of CES held by the CES SHAREHOLDERS (the “Exchange Shares”). At the
Closing Date, the CES SHAREHOLDERS shall, on surrender of their certificates
representing their CES shares to USCC or its registrar or transfer agent, be
entitled to receive a certificate or certificates evidencing their ownership of
the Exchange Shares.


Upon consummation of the transaction contemplated herein, all of the issued and
outstanding shares of CES shall be held by USCC.


Section 3.02                       Closing


The closing (“Closing”) of the transactions contemplated by this Agreement shall
occur following the payment of the outstanding liabilities of USCC, and upon
delivery of the Exchange Shares as described in Section 3.01 herein. The Closing
shall take place at a mutually agreeable time and place and is anticipated to
close by no later than December 31, 2010.


Section 3.03                       Closing Events


At the Closing, USCC, CES and the CES SHAREHOLDERS shall execute, acknowledge,
and deliver (or shall ensure to be executed, acknowledged, and delivered), any
and all certificates, opinions, financial statements, schedules, agreements,
resolutions, rulings or other instruments required by this Agreement to be so
delivered at or prior to the Closing, together with such other items as may be
reasonably requested by the parties hereto and their respective legal counsel in
order to effectuate or evidence the transactions contemplated hereby.


Section 3.04                       Termination


This Agreement may be terminated by the Board of Directors of CES or USCC only
in the event that USCC or CES do not meet the conditions precedent set forth in
Articles V and VI.  If this Agreement is terminated pursuant to this section,
this Agreement shall be of no further force or effect, and no obligation, right
or liability shall arise hereunder.


ARTICLE IV
SPECIAL COVENANTS
Section 4.01                       Access to Properties and Records


USCC and  CES will each afford to the officers and authorized representatives of
the other full access to the properties, books and records of USCC or CES , as
the case may be, in order that each may have a full opportunity to make such
reasonable investigation as it shall desire to make of the affairs of the other,
and each will furnish the other with such additional financial and operating
data and other information as to the business and properties of USCC or CES, as
the case

 
- 14 -

--------------------------------------------------------------------------------

 

may be, as the other shall from time to time reasonably request.  Without
limiting the foregoing, as soon as practicable after the end of each fiscal
quarter (and in any event through the last fiscal quarter prior to the Closing
Date), each party shall provide the other with quarterly internally prepared and
unaudited financial statements.


Section 4.02                       Delivery of Books and Records


At the Closing, USCC shall deliver to CES, the originals of the corporate minute
books, books of account, contracts, records, and all other books or documents of
USCC now in the possession of USCC or its representatives.


Section 4.03                       Third Party Consents and Certificates


USCC and CES agree to cooperate with each other in order to obtain any required
third party consents to this Agreement and the transactions herein contemplated.


Section 4.04                       USCC SEC Filings.


On or before the Closing Date, USCC shall promptly file with the SEC necessary
disclosure statements required by federal securities law.


Section 4.05                       Designation of Directors and Officer.


  Upon signing this Agreement, the following director will take the position of
Director with USCC, Joel Mason, and the existing officers, Andrew Chien and Kin
Yuet Li, after the signing of this Agreement, shall tender his resignation of
all positions held with USCC effective immediately, except that Mr. Chien shall
remain as general manager of China Bull Holding, Inc.  In addition, upon the
signing of this Agreement, USCC shall immediately appoint as officers of USCC
the following person: Joel Mason as Chief Executive Officer, Chief Financial
Officer, President, Treasurer and Secretary.


Section 4.06                       Actions Prior to Closing


(a)           From and after September 30, 2010 until the Closing Date and
except as set forth in the USCC Schedules or CES Schedules or as permitted or
contemplated by this Agreement, USCC (subject to paragraph (d) below) and CES
respectively, will each:


(i)           carry on its business in substantially the same manner as it has
heretofore;


(ii)           maintain and keep its properties in states of good repair and
condition as at present, except for depreciation due to ordinary wear and tear
and damage due to casualty;

 
- 15 -

--------------------------------------------------------------------------------

 

             (iii)           maintain in full force and effect insurance
comparable in amount and in scope of coverage to that now maintained by it;


(iv)           perform in all material respects all of its obligations under
material contracts, leases, and instruments relating to or affecting its assets,
properties, and business;


(v)           use its best efforts to maintain and preserve its business
organization intact, to retain its key employees, and to maintain its
relationship with its material suppliers and customers; and


(vi)           fully comply with and perform in all material respects all
obligations and duties imposed on it by all federal and state laws and all
rules, regulations, and orders imposed by federal or state governmental
authorities.


(b)           From and after September 30, 2010 until the Closing Date, neither
USCC nor CES will:


(i)           make any changes in their Articles of Incorporation, articles or
certificate of incorporation or bylaws except as contemplated by this Agreement
including a name change;


(ii)           take any action described in Section 1.07 in the case of CES or
in Section 2.07, in the case of USCC (all except as permitted therein or as
disclosed in the applicable party’s schedules);


(iii)           enter into or amend any contract, agreement, or other instrument
of any of the types described in such party’s schedules, except that a party may
enter into or amend any contract, agreement, or other instrument in the ordinary
course of business involving the sale of goods or services; or


(iv)           sell any assets or discontinue any operations, sell any shares of
capital stock or conduct any similar transactions other than in the ordinary
course of business.


Section 4.07                       Indemnification.


(a)           CES hereby agrees to indemnify USCC and each of the officers,
agents and directors of USCC as of the date of execution of this Agreement
against any loss, liability, claim, damage, or expense (including, but not
limited to, any and all expense whatsoever reasonably incurred in investigating,
preparing, or defending against any litigation, commenced or threatened, or any
claim whatsoever) (“Loss”), to which it or they may become subject arising out
of or based on any inaccuracy appearing in or misrepresentations made under
Article I of this Agreement.  The indemnification provided for in this paragraph
shall survive the Closing and consummation of the transactions

 
- 16 -

--------------------------------------------------------------------------------

 

contemplated hereby and termination of this Agreement for one year following the
Closing.


(b)           The CES SHAREHOLDERS agree to indemnify USCC and each of the
officers, agents and directors of USCC as of the date of execution of this
Agreement against any Loss, to which it or they may become subject arising out
of or based on any inaccuracy appearing in or misrepresentations made under
Article 3.01 of this Agreement.  The indemnification provided for in this
paragraph shall survive the Closing and consummation of the transactions
contemplated hereby and termination of this Agreement for one year following the
Closing.


(c)           USCC and CHIEN agree to indemnify and hold harmless CES and each
of the officers, agents, and directors of CES and the CES SHAREHOLDERS as of the
date of execution of this Agreement (the “CES Indemnitees”) against any
Liabilities incurred or suffered by the CES Indemnitees.  For this purpose,
“Liabilities” shall mean all suits, proceedings, claims, expenses, losses,
costs, liabilities, judgments, deficiencies, assessments, actions,
investigations, penalties, fines, settlements, interest and damages (including
reasonable attorneys' fees and expenses), whether suit is  instituted or not
and, if instituted, whether at any trial or appellate level, and whether raised
by the parties hereto or a third party, incurred or suffered by the CES
Indemnitees or any of them arising from, in connection with or as a result of
(a) any false or inaccurate representation or warranty made by or on behalf of
USCC in or pursuant to this Agreement; (b) any default or breach in the
performance of any of the covenants or agreements made by USCC in or pursuant to
this Agreement; (c) the operation of USCC’s business prior to the Closing; (d)
any obligation or liability of USCC which is not included in USCC’s Financial
Statements (e) any breach of the contracts prior to the Closing; and (f) any
Liabilities arising out of the claims of creditors of USCC or any party claiming
by, through or under such creditor, including, but not limited to, any
bankruptcy trustee or debtor-in-possession.  The indemnification provided for in
this paragraph shall survive the Closing and consummation of the transactions
contemplated hereby and termination of this Agreement for one year following the
Closing.


Section 4.08                       The Acquisition of USCC Common Stock


USCC and CES understand and agree that the consummation of this Agreement
including the issuance of the USCC common stock to the CES Shareholders in
exchange for the CES Shares as contemplated hereby constitutes the offer and
sale of securities under the Securities Act and applicable state statutes.  USCC
and CES agree that such transactions shall be consummated in reliance on
exemptions from the registration and prospectus delivery requirements of such
statutes, which depend, among other items, on the circumstances under which such
securities are acquired.


(a)           In order to provide documentation for reliance upon the exemptions
from the registration and prospectus delivery requirements for such
transactions, each Shareholder of CES shall execute and deliver to USCC a
Suitability Letter and an Investment Representation Letter in substantially the
same form as that attached hereto as Exhibit A and Exhibit B, respectively.

 
- 17 -

--------------------------------------------------------------------------------

 



(b)           In connection with the transaction contemplated by this Agreement,
USCC and CES shall each file, with the assistance of the other and their
respective legal counsel, such notices, applications, reports, or other
instruments as may be deemed by them to be necessary or appropriate in an effort
to document reliance on such exemptions, and the appropriate regulatory
authority in the states where the Shareholder of CES reside unless an exemption
requiring no filing is available in such jurisdictions, all to the extent and in
the manner as may be deemed by such parties to be appropriate.


(c)           In order to more fully document reliance on the exemptions as
provided herein, CES, the CES Shareholder, and USCC shall execute and deliver to
the other, at or prior to the Closing, such further letters of representation,
acknowledgment, suitability, or the like as CES or USCC and their respective
counsel may reasonably request in connection with reliance on exemptions from
registration under such securities laws.


(d)           The CES Shareholder acknowledge that the basis for relying on
exemptions from registration or qualifications are factual, depending on the
conduct of the various parties, and that no legal opinion or other assurance
will be required or given to the effect that the transactions contemplated
hereby are in fact exempt from registration or qualification.


Section 4.09                       Sales of Securities Under Rule 144, If
Applicable.


(a)           USCC will use its best efforts to at all times satisfy the current
public information requirements of Rule 144 promulgated under the Securities Act
so that its shareholders can sell restricted securities that have been held for
six months (or one year, as the case may be) or more or such other restricted
period as required by Rule 144 as it is from time to time amended.


(b)           Upon being informed in writing by any person holding restricted
stock of USCC that such person intends to sell any shares under rule 144
promulgated under the Securities Act (including any rule adopted in substitution
or replacement thereof), USCC will certify in writing to such person that it is
compliance with Rule 144 current public information requirement to enable such
person to sell such person’s restricted stock under Rule 144, as may be
applicable under the circumstances.


(c)           If any certificate representing any such restricted stock is
presented to USCC’s transfer agent for registration or transfer in connection
with any sales theretofore made under Rule 144, provided such certificate is
duly endorsed for transfer by the appropriate person(s) or accompanied by a
separate stock power duly executed by the appropriate person(s) in each case
with reasonable assurances that such endorsements are genuine and effective, and
is accompanied by a legal opinion that such transfer has complied with the
requirements of Rule 144, as the case may be, USCC will promptly instruct its
transfer agent to register such transfer and to issue one or more new
certificates representing such shares to the transferee and, if appropriate
under the provisions of Rule 144, as the case may be, free of any stop transfer
order or restrictive legend.

 
- 18 -

--------------------------------------------------------------------------------

 



Section 4.10                       Payment of Liabilities


  Prior to the Closing, USCC shall have paid and discharged of all of USCC’s
liabilities, including all of USCC’s accounts payable and any outstanding legal
fees incurred prior to the Closing Date.


Section 4.11                       Assistance with Post-Closing SEC Reports and
Inquiries


 Upon the reasonable request of CES, after the Closing Date, CHIEN shall use his
reasonable best efforts to provide such information available to him, including
information, filings, reports, financial statements or other circumstances of
USCC occurring, reported or filed prior to the Closing, as may be necessary or
required by USCC for the preparation of the reports that USCC is required to
file after Closing with the SEC to remain in compliance and current with its
reporting requirements under the Exchange Act, or filings required to address
and resolve matters as may relate to the period prior to Closing and any SEC
comments relating thereto or any SEC inquiry thereof.


ARTICLE V
CONDITIONS PRECEDENT TO OBLIGATIONS OF USCC


The obligations of USCC under this Agreement are subject to the satisfaction, at
or before the Closing Date, of the following conditions:


Section 5.01                       Accuracy of Representations and Performance
of Covenants


The representations and warranties made by CES and CES SHAREHOLDERS in this
Agreement were true when made and shall be true at the Closing Date with the
same force and effect as if such representations and warranties were made at and
as of the Closing Date (except for changes therein permitted by this
Agreement).  CES shall have performed or complied with all covenants and
conditions required by this Agreement to be performed or complied with by CES
prior to or at the Closing.  USCC shall be furnished with a certificate, signed
by a duly authorized executive officer of CES and dated the Closing Date, to the
foregoing effect.


Section 5.02                       Officer’s Certificate


USCC shall have been furnished with a certificate dated the Closing Date and
signed by a duly authorized officer of CES to the effect that no litigation,
proceeding, investigation, or inquiry is pending, or to the best knowledge of
CES threatened, which might result in an action to enjoin or prevent the
consummation of the transactions contemplated by this Agreement, or, to the
extent not disclosed in the CES Schedules, by or against CES, which might result
in any material adverse change in any of the assets, properties, business, or
operations of CES.


Section 5.03                       Approval by CES SHAREHOLDERS

 
- 19 -

--------------------------------------------------------------------------------

 

        The Exchange shall have been approved by the holders of not less than
one hundred percent (100%) of the shares, including voting power, of CES, unless
a lesser number is agreed to by USCC.


Section 5.04                       No Governmental Prohibition


No order, statute, rule, regulation, executive order, injunction, stay, decree,
judgment or restraining order shall have been enacted, entered, promulgated or
enforced by any court or governmental or regulatory authority or instrumentality
which prohibits the consummation of the transactions contemplated hereby.


Section 5.05                       Consents


All consents, approvals, waivers or amendments pursuant to all contracts,
licenses, permits, trademarks and other intangibles in connection with the
transactions contemplated herein, or for the continued operation of CES after
the Closing Date on the basis as presently operated shall have been obtained.


Section 5.06                       Other Items


(a)           USCC shall have received a list containing the name, address, and
number of shares held by the CES SHAREHOLDERS as of the date of Closing,
certified by an executive officer of CES as being true, complete and accurate;
and


(b)           USCC shall have received such further opinions, documents,
certificates or instruments relating to the transactions contemplated hereby as
USCC may reasonably request.


ARTICLE VI
CONDITIONS PRECEDENT TO OBLIGATIONS OF CES
AND THE CES SHAREHOLDER


The obligations of CES and the CES SHAREHOLDERS under this Agreement are subject
to the satisfaction, at or before the Closing Date, of the following conditions:


Section 6.01                       Accuracy of Representations and Performance
of Covenants


The representations and warranties made by USCC in this Agreement were true when
made and shall be true as of the Closing Date (except for changes therein
permitted by this Agreement) with the same force and effect as if such
representations and warranties were made at and as of the Closing
Date.  Additionally, USCC shall have performed and complied with all covenants
and conditions required by this Agreement to be performed or complied with by
USCC.


Section 6.02                       Officer’s Certificate


CES shall have been furnished with certificates dated the Closing Date and
signed by duly authorized executive officers of USCC, to the effect that no
litigation, proceeding,

 
- 20 -

--------------------------------------------------------------------------------

 

investigation or inquiry is pending, or to the best knowledge of USCC
threatened, which might result in an action to enjoin or prevent the
consummation of the transactions contemplated by this Agreement  or, to the
extent not disclosed in the USCC Schedules, by or against USCC, which might
result in any material adverse change in any of the assets, properties or
operations of USCC.


Section 6.03                       Good Standing


CES shall have received a certificate of good standing from the Secretary of
State of Nevada or other appropriate office, dated as of a date within ten days
prior to the Closing Date certifying that USCC is in good standing as a
corporation in the State of Nevada and has filed all tax returns required to
have been filed by it to date and has paid all taxes reported as due thereon.


Section 6.04                       No Governmental Prohibition


No order, statute, rule, regulation, executive order, injunction, stay, decree,
judgment or restraining order shall have been enacted, entered, promulgated or
enforced by any court or governmental or regulatory authority or instrumentality
which prohibits the consummation of the transactions contemplated hereby.


Section 6.05                       Approval by USCC Shareholders


The Exchange shall have been approved by the holders of not less than fifty and
one tenths percent (50.01%) of the shares, including voting power, of USCC,
unless a lesser number is agreed to by CES.


Section 6.06                       Consents


All consents, approvals, waivers or amendments pursuant to all contracts,
licenses, permits, trademarks and other intangibles in connection with the
transactions contemplated herein, or for the continued operation of USCC after
the Closing Date on the basis as presently operated shall have been obtained.


Section 6.07                       Shareholder Report


CES shall receive a shareholder’s report reflective of all USCC shareholder’s
which does not exceed 1,265,456 shares of USCC common stock issued and
outstanding as of the day prior to the Closing Date.


Section 6.08                       Consulting Agreement


USCC shall have entered into a Consulting Agreement with China Direct
Investments, Inc. in a form and on terms acceptable to USCC, CES and China
Direct Investments, Inc.


Section 6.09                       Discharge of Liabilities

 
- 21 -

--------------------------------------------------------------------------------

 

Prior to the Closing, USCC shall have paid and discharged of all of USCC’s
liabilities, including all of USCC’s accounts payable and any outstanding legal
fees incurred prior to the Closing Date as provided for in this Agreement.
Section 6.10                       Other Items


.  CES shall have received further opinions, documents, certificates, or
instruments relating to the transactions contemplated hereby as CES may
reasonably request.


ARTICLE VII
MISCELLANEOUS


Section 7.01                       Brokers


.  USCC and CES agree that, except as set out on Schedule 7.01 attached hereto,
there were no finders or brokers involved in bringing the parties together or
who were instrumental in the negotiation, execution or consummation of this
Agreement.  USCC and CES each agree to indemnify the other against any claim by
any third person other than those described above for any commission, brokerage,
or finder’s fee arising from the transactions contemplated hereby based on any
alleged agreement or understanding between the indemnifying party and such third
person, whether express or implied from the actions of the indemnifying party.


Section 7.02                       Governing Law


.  This Agreement shall be governed by, enforced, and construed under and in
accordance with the laws of the United States of America and, with respect to
the matters of state law, with the laws of the State of Florida.  Venue for all
matters shall be in Broward County, Florida, without giving effect to principles
of conflicts of law thereunder.  Each of the parties (a) irrevocably consents
and agrees that any legal or equitable action or proceedings arising under or in
connection with this Agreement shall be brought exclusively in the federal
courts of the United States. By execution and delivery of this Agreement, each
party hereto irrevocably submits to and accepts, with respect to any such action
or proceeding, generally and unconditionally, the jurisdiction of the aforesaid
court, and irrevocably waives any and all rights such party may now or hereafter
have to object to such jurisdiction.


Section 7.03                       Notices


.  Any notice or other communications required or permitted hereunder shall  be
in writing and shall be sufficiently given if personally delivered to it or sent
by telecopy, overnight courier or registered mail or certified mail, postage
prepaid, addressed as follows:


 
If to CES, to:
P.O. Box 3321, Drake Chambers, Road Town, Tortola, British Virgin Islands



 
If to USCC, to:
665 Ellsworth Avenue, New Haven, CT 06511


 
- 22 -

--------------------------------------------------------------------------------

 

 
or such other addresses as shall be furnished in writing by any party in the
manner for giving notices hereunder, and any such notice or communication shall
be deemed to have been given (i) upon receipt, if personally delivered, (ii) on
the day after dispatch, if sent by overnight courier, (iii) upon dispatch, if
transmitted by telecopy and receipt is confirmed by telephone and (iv) three (3)
days after mailing, if sent by registered or certified mail.





Section 7.04                       Attorney’s Fees


.  In the event that either party institutes any action or suit to enforce this
Agreement or to secure relief from any default hereunder or breach hereof, the
prevailing party shall be reimbursed by the losing party for all costs,
including reasonable attorney’s fees, incurred in connection therewith and in
enforcing or collecting any judgment rendered therein.


Section 7.05                       Confidentiality


.  Each party hereto agrees with the other that, unless and until the
transactions contemplated by this Agreement have been consummated, it and its
representatives will hold in strict confidence all data and information obtained
with respect to another party or any subsidiary thereof from any representative,
officer, director or employee, or from any books or records or from personal
inspection, of such other party, and shall not use such data or information or
disclose the same to others, except (i) to the extent such data or information
is published, is a matter of public knowledge, or is required by law to be
published; or (ii) to the extent that such data or information must be used or
disclosed in order to consummate the transactions contemplated by this
Agreement.  In the event of the termination of this Agreement, each party shall
return to the other party all documents and other materials obtained by it or on
its behalf and shall destroy all copies, digests, work papers, abstracts or
other materials relating thereto, and each party will continue to comply with
the confidentiality provisions set forth herein.


Section 7.06                       Public Announcements and Filings


.  Unless required by applicable law or regulatory authority, none of the
parties will issue any report, statement or press release to the general public,
to the trade, to the general trade or trade press, or to any third party (other
than its advisors and representatives in connection with the transactions
contemplated hereby) or file any document, relating to this Agreement and the
transactions contemplated hereby, except as may be mutually agreed by the
parties.  Copies of any such filings, public announcements or disclosures,
including any announcements or disclosures mandated by law or regulatory
authorities, shall be delivered to each party at least one (1) business day
prior to the release thereof.


Section 7.07                       Schedules; Knowledge

 
- 23 -

--------------------------------------------------------------------------------

 

.  Each party is presumed to have full knowledge of all information set forth in
the other party’s schedules delivered pursuant to this Agreement.


Section 7.08                       Third Party Beneficiaries


.  This contract is strictly between USCC and CES, and, except as specifically
provided, no director, officer, stockholder (other than the CES SHAREHOLDERS),
employee, agent, independent contractor or any other person or entity shall be
deemed to be a third party beneficiary of this Agreement.


Section 7.09                       Expenses


.  Subject to Section 7.04 above, whether or not the Exchange is consummated,
each of USCC and CES will bear their own respective expenses, including legal,
accounting and professional fees, incurred in connection with the Exchange or
any of the other transactions contemplated hereby.


Section 7.10                       Entire Agreement


.  This Agreement represents the entire agreement between the parties relating
to the subject matter thereof and supersedes all prior agreements,
understandings and negotiations, written or oral, with respect to such subject
matter.


Section 7.11                       Survival; Termination


.  The representations, warranties, and covenants of the respective parties
shall survive the Closing Date and the consummation of the transactions herein
contemplated for a period of two years.


Section 7.12                       Counterparts


.  This Agreement may be executed in multiple counterparts, each of which shall
be deemed an original and all of which taken together shall be but a single
instrument.


Section 7.13                       Amendment or Waiver


.  Every right and remedy provided herein shall be cumulative with every other
right and remedy, whether conferred herein, at law, or in equity, and may be
enforced concurrently herewith, and no waiver by any party of the performance of
any obligation by the other shall be construed as a waiver of the same or any
other default then, theretofore, or thereafter occurring or existing.  At any
time prior to the Closing Date, this Agreement may by amended by a writing
signed by all parties hereto, with respect to any of the terms contained herein,
and any term or condition of this Agreement may be waived or the time for
performance may be extended by a writing signed by the party or parties for
whose benefit the provision is intended.


Section 7.14                       Best Efforts

 
- 24 -

--------------------------------------------------------------------------------

 



.  Subject to the terms and conditions herein provided, each party shall use its
best efforts to perform or fulfill all conditions and obligations to be
performed or fulfilled by it under this Agreement so that the transactions
contemplated hereby shall be consummated as soon as practicable.  Each party
also agrees that it shall use its best efforts to take, or cause to be taken,
all actions and to do, or cause to be done, all things necessary, proper or
advisable under applicable laws and regulations to consummate and make effective
this Agreement and the transactions contemplated herein.


Section 7.15                       Role of Counsel


.  USCC and CHIEN acknowledge their understanding that this Agreement and other
agreements entered into in connection with the Agreement were prepared at the
request of CES by Schneider Weinberger & Beilly, LLP, its counsel, and Lazarus
Rothstein, Esq. and that such attorneys did not represent USCC or CHIEN in
conjunction with this Agreement or any of the related transactions.  USCC and
CHIEN, as further evidenced by their signatures below, acknowledge that they
have had the opportunity to obtain the advice of independent counsel of their
choosing prior to his execution of this Agreement and that they has availed
themselves of this opportunity to the extent they deemed necessary and
advisable.  By their signatures below, USCC and CHIEN represent and warrant that
they fully understand the terms and provisions of this Agreement.


[Signature Pages Follow]

 
- 25 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the corporate parties hereto have caused this Agreement to
be executed by their respective officers, hereunto duly authorized, as of the
date first-above written.
USChina Channel, Inc.
 
 
By: /s/ Andrew Chien

 
Name: Andrew Chien

 
Title:  President, CEO and Chairman

 
/s/ Andrew Chien
Andrew Chien


China Education Schools, Ltd.
 
 
By: /s/ Joel Mason

 
Name:  Joel Mason

 
Title: President



CES Shareholder Signatures
   
Date
   
 
 
 
Invictus Advisory Associates, Inc.
 
 
By: /s/ Mark Kallan
   
December 31, 2010
Name: Mark Kallan
     
Title: Vice President
 
 
         
 
Shaoxing Red Green Blue Trading Co., Ltd.
 
 
By: /s/ Guotong Chen
   
December 31, 2010
Name: Guotong Chen
     
Title: President
 
 
 


 
- 26 -

--------------------------------------------------------------------------------

 



Table 1: Exchange Shares to be Issued





   
 Exchange Shares
Shareholder Name
 
 No. of CES Shares
 
 No. of USCC Shares
Invictus Advisory Associates, Inc.
 
                8,333
 
         10,000,000
Shaoxing Red Green Blue Trading Co., Ltd.
 
4,000
 
4,800,000
         
Total
 
              12,333
 
         14,800,000


 
- 27 -

--------------------------------------------------------------------------------

 

USChina Channel, Inc. (“USCC”)


Share Exchange Agreement


Exhibit and Schedules



 
- 28 -

--------------------------------------------------------------------------------

 



Exhibit A




SUITABILITY LETTER


TO:           USChina Channel, Inc. (“USCC”)


I make the following representations with the intent that they may be relied on
by USCC (the “Company”), in determining my suitability as a purchaser of
securities of the Company (the “Shares”).


1.           I have had the opportunity to ask questions of, and receive answers
and information, from the officers of the Company and I deemed such information
sufficient to make an investment decision on the Company.


2.           I have such knowledge and experience in business and financial
matters that I am capable of evaluating the Company, its business activities,
and the risks and merits of this prospective investment, and I am not utilizing
a purchaser representative (as defined in Regulation D) in connection with the
evaluation of such risks and merits, except as set forth in paragraph 3.


3.           I shall provide a separate written statement from each purchaser
representative on the Purchaser Representative Acknowledgment form available
from the Company in which is disclosed (i) the relationship of the purchaser
representative with the Company, if any, which has existed at any time during
the previous two years, and compensation received or to be received as a result
of such relationship, and (ii) the education, experience, and knowledge in
financial and business matters which enables the purchaser representative to
evaluate the relative merits and risks of an investment in the Company.


4.           The undersigned and the purchaser representatives listed above, if
any, together have such knowledge and experience in financial and business
matters that they are capable of evaluating the Company and the proposed
activities thereof and the merits and risks of this prospective investment.


5.           I have adequate means of providing for my current needs and
possible personal contingencies and have no need in the foreseeable future for
liquidity of an investment in the Company.


6.           Instructions:  Complete either (a) or (b) below, as applicable:


(a)           FOR ACCREDITED INVESTORS.  I confirm that I am an “accredited
investor” as defined under rule 501 of regulation D promulgated under the
Securities Act of 1933, as amended (the “Securities Act”), as checked below:


(i)           Any bank as defined in section 3(a)(2) of the Securities Act or
any savings and loan association or other institution as defined in section
3(a)(5)(A) of the Securities

 
- 29 -

--------------------------------------------------------------------------------

 

Act whether acting in its individual or fiduciary capacity; any broker or dealer
registered pursuant to section 15 of the Securities Exchange Act of 1934; any
insurance company as defined in section 2(13) of the Securities Act; any
investment company registered under the Investment Company Act of 1940 or a
business development company as defined in section 2(a)(48) of that Act; any
small business investment company licensed by the U. S. Small Business
Administration under section 301(c) or (d) of the Small Business Investment Act
of 1958; any plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, if such plan has total assets in
excess of $5,000,000; any employee benefit plan within the meaning of the
Employee Retirement Income Security Act of 1974, if the investment decision is
made by a plan fiduciary, as defined in section 3(21) of such Act, which is
either a bank, savings and loan association, insurance company, or registered
investment adviser, or if the employee benefit plan has total assets in excess
of $5,000,000 or, if a self-directed plan, with investment decisions made solely
by persons that are accredited investors;


o           Yes           o           No


(ii)           Any private business development company as defined in section
302(a)(22) of the Investment Advisers Act of 1940;




o           Yes           o           No


(iii)           Any organization described in section 501(c)(3) of the Internal
Revenue Code, corporation, Massachusetts or similar business trust, or
partnership, not formed for the specific purpose of acquiring the securities
offered, with total assets in excess of $5,000,000;


o           Yes           o           No


(iv)           Any director, executive officer, or general partner of the issuer
of the securities being offered or sold, or any director, executive officer, or
general partner of a general partner of that issuer;


o           Yes           o           No


(v)           Any natural person whose individual net worth or joint net worth
with that person’s spouse, at the time of his or her purchase exceeds
$1,000,000;


o           Yes           o           No


For purposes of category (v), the term “net worth” means the excess of total
assets over total liabilities.  In computing net worth for the purposes of
category (v) above, the undersigned’s principal residence must be valued either
at (A) cost, including the cost of improvements, net of current encumbrances
upon the property or (B) the appraised value of the property as determined upon
a written appraisal used by an institutional lender making a loan to the
individual secured by the property, including the cost of subsequent
improvements, net of current encumbrances upon the property.

 
- 30 -

--------------------------------------------------------------------------------

 



(vi)           Any natural person who had an individual income in excess of
$200,000 in each of the two most recent years or joint income with that person’s
spouse in excess of $300,000 in each of those years and has a reasonable
expectation of reaching the same income level in the current year;


o           Yes           o           No
In determining income, the undersigned should add to his or her adjusted gross
income any amounts attributable to tax exempt income received, losses claimed as
a limited partner in any limited partnership, deductions claimed for depletion,
contributions to an IRA or Keogh retirement plan, alimony payments, and any
amount by which income from long-term capital gains has been reduced in arriving
at adjusted gross income.


(vii)           Any trust, with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the securities offered, whose purchase is
directed by a sophisticated person as described in section 230.506(b)(2)(ii);
and


o           Yes           o           No


(viii)           Any entity in which all of the equity owners are accredited
investors.


o           Yes           o           No


(b)           FOR NONACCREDITED INVESTORS.  I am not an accredited investor.


The following information is being provided here in lieu of furnishing a
personal financial statement.


(i)           My net worth excluding principal residence, furnishings, and
automobiles is at least _____ times the total investment I intend to make in the
Company;


(ii)           My annual disposable income, after excluding all of my personal
and family living expenses and other cash requirements for current obligations,
is such that the loss of my entire investment in the Company would not
materially alter my standard of living;


o           Yes           o           No


(iii)           Considering the foregoing and all other relevant factors in my
financial and personal circumstances, I am able to bear the economic risk of an
investment in the Company.


o           Yes           o            No


7.           I have previously been advised that I would have an opportunity to
review all the pertinent facts concerning the Company, and to obtain any
additional information which I might

 
- 31 -

--------------------------------------------------------------------------------

 

request, to the extent possible or obtainable, without unreasonable effort and
expense, in order to verify the accuracy of the information provided me.


8.           I have personally communicated or been offered the opportunity to
communicate with executive officers of the Company to discuss the business and
financial affairs of the Company, its products and activities, and its plans for
the future.  I acknowledge that if I would like to further avail myself of the
opportunity to ask additional questions of the Company, the Company will make
arrangements for such an opportunity on request.


9.           I have been advised that no accountant or attorney engaged by the
Company is acting as my representative, accountant, or attorney.


10.           I will hold title to my interest as follows:


o           Community
Property                                                      
 o           Separate Property
o           Joint Tenants, with
Right                                                o           Tenants in
Common
of Survivorship
  o           Other (Single Person, Trust, Etc.,
Please Indicate.)




11.           I am a bona fide resident of the state of __________.  The address
below is my true and correct principal residence.


DATED this ____ day of December, 2010.






Name (Please Print)  Guotong
Chen                                                              Name of Joint
Subscriber, If Any




Signature:                                                                  Signature




Street Address Street Address




City, State, and Zip
Code                                                                           City,
State, and Zip Code

 
- 32 -

--------------------------------------------------------------------------------

 

Exhibit B
INVESTMENT LETTER
USChina Channel, Inc.


Re:           Purchase of shares of Common Stock of USCC


Gentlemen:


In connection with the acquisition by the undersigned of shares of USChina
Channel, Inc.’s Common Stock (the “Securities”), the undersigned represents that
the Securities are being acquired without a view to, or for, resale in
connection with any distribution of such Securities or any interest therein
without registration or other compliance under the Securities Act of 1933, as
amended (the “Securities Act”), and that the undersigned has no direct or
indirect participation in any such undertaking or in the underwriting of such an
undertaking.


The undersigned understands that the Securities have not been registered, but
are being acquired by reason of a specific exemption under the Securities Act as
well as under certain state statutes for transactions by an issuer not involving
any public offering and that any disposition of the subject Securities may,
under certain circumstances, be inconsistent with this exemption and may make
the undersigned an “underwriter” within the meaning of the Securities Act.  It
is understood that the definition of an “underwriter” focuses on the concept of
“distribution” and that any subsequent disposition of the subject Securities can
only be effected in transactions which are not considered
distributions.  Generally, the term “distribution” is considered synonymous with
“public offering” or any other offer or sale involving general solicitation or
general advertising.  Under present law, in determining whether a distribution
occurs when securities are sold into the public market, under certain
circumstances one must consider the availability of public information regarding
the issuer, a holding period for the securities sufficient to assure that the
persons desiring to sell the securities without registration first bear the
economic risk of their investment, and a limitation on the number of securities
which the stockholder is permitted to sell and on the manner of sale, thereby
reducing the potential impact of the sale on the trading markets.  These
criteria are set forth specifically in rule 144 promulgated under the Securities
Act.  After one year from the date the Securities are fully paid for and the
subscription is accepted by the issuer, all as calculated in accordance with
rule 144(d), sales of the Securities in reliance on rule 144 can only be made in
limited amounts in accordance with the terms and conditions of that rule.  After
two year from the date the Securities are fully paid for, as calculated in
accordance with rule 144(d), it can generally be sold without meeting these
conditions provided the holder is not (and has not been for the preceding three
months) an affiliate of the issuer.



 
- 33 -

--------------------------------------------------------------------------------

 

USChina Channel, Inc.
Page Two


The undersigned acknowledges that the Securities must be held and may not be
sold, transferred, or otherwise disposed of for value unless it is subsequently
registered under the Securities Act or an exemption from such registration is
available; the issuer is under no obligation to register the Securities under
the Securities Act or under section 12 of the Securities Exchange Act of 1934,
as amended, except as may be expressly agreed to by it in writing; if rule 144
is available, and no assurance is given that it will be, initially only routine
sales of such Securities in limited amounts can be made in reliance on rule 144
in accordance with the terms and conditions of that rule; the issuer is under no
obligation to the undersigned to make rule 144 available, except as may be
expressly agreed to by it in writing; in the event rule 144 is not available,
compliance with regulation A or some other exemption may be required before the
undersigned can sell, transfer, or otherwise dispose of such Securities without
registration under the Securities Act; the issuer’s registrar and transfer agent
will maintain a stop transfer order against the registration of transfer of the
Securities; and the certificate representing the Common Stock composing the
Securities will bear a legend in substantially the following form so restricting
the sale of such Securities.


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND ARE
“RESTRICTED SECURITIES” WITHIN THE MEANING OF RULE 144 PROMULGATED UNDER THE
SECURITIES ACT.  THE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE
SOLD OR TRANSFERRED WITHOUT COMPLYING WITH RULE 144 IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION OR OTHER COMPLIANCE UNDER THE SECURITIES ACT.


The issuer may refuse to register transfer of the Securities in the absence of
compliance with Rule 144 unless the undersigned furnishes the issuer with a
“no-action” or interpretative letter from the Securities and Exchange Commission
or an opinion of counsel reasonably acceptable to the issuer stating that the
transfer is proper; further, unless such letter or opinion states that the
Securities are free of any restrictions under the Securities Act, the issuer may
refuse to transfer the Securities to any transferee who does not furnish in
writing to the issuer the same representations and agree to the same conditions
with respect to such Securities as are set forth herein.  The issuer may also
refuse to transfer the Securities if any circumstances are present reasonably
indicating that the transferee’s representations are not accurate.


Very truly yours,




Dated:     December 31, 2010               
(Subscriber)






(Joint Subscriber)



 
- 34 -

--------------------------------------------------------------------------------

 
